Citation Nr: 1647575	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  14-03 334	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as due to service-connected disability and/or treatment thereof.


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from August 1979 to June 1981.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2015, a Board videoconference hearing was held before the undersigned.  A transcript from that hearing is included in the evidence of record.  Thereafter, the Board remanded the case for additional development in September 2015.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The United States Court of Appeals for Veterans Claims (Court) has indicated that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b).  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  The Court also has indicated that an opinion that there is "no etiological relationship" may be insufficient to address the question of aggravation.  Allen, 7 Vet. App. at 449 ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'"). 

In this case, the appellant initially claimed that his currently diagnosed erectile dysfunction (ED) was due to medication that he had been taking for his service-connected lumbar spine disability.  During his August 2015 videoconference hearing, the appellant also asserted that his ED was related to the worsening of his lumbar spine arthritis.  

The Board remanded the case for a medical opinion.  The appellant was afforded a VA medical examination in April 2016; the examiner reviewed the appellant's electronic claims file and medical records.  The examiner opined that the appellant's ED was less likely than not proximately due to or the result of medications taken by the appellant for service-connected disability because the medications he was taking for his back were not known to have ED as a side effect.  The examiner also opined that the claim the ED was proximately caused by or aggravated by those medications was unfounded.  However, while an April 2013 treatment record from a private spine specialist indicated that the appellant was prescribed Vicodin for his low back pain, the examiner did not address whether or not the appellant's Vicodin use could account for any part of his ED.

In addition, review of the evidence of record reveals that, while the case was in remand status, the RO in Huntington, West Virginia issued a rating decision, in October 2015, in which service connection for an anxiety disorder was granted secondary to the lumbar spine disability.  There is no indication that the AOJ considered whether or not the service-connected anxiety disorder was a factor in the appellant's ED or whether medication used to treat that disability was a cause of the ED.  Furthermore, there is no indication that the AOJ had considered whether or not the bilateral femoral nerve disability associated with the lumbar spine disability plays any role in the severity of the appellant's ED.  On remand, an opinion from a urologist that addresses these points should be obtained.

Finally, the Board notes that the appellant informed VA clinical personnel, in July 2012, that he had been in receipt of health care treatment from a private primary care provider on a regular basis for several years.  He has also reported that his ED manifested at some point during the last 15 years.  No records from the private primary care provider have been included in the evidence of record.  On remand, the AOJ should obtain those private medical treatment records, as well as all outstanding VA treatment records.

These considerations require the gathering of medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to each claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford the appellant full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.

2.  Ask the Veteran to provide the names and addresses of all medical care providers (private, VA, or other government) who have treated him for the low back disability, for any urological disorders, including ED or for his service-connected anxiety.  After securing necessary releases, obtain all outstanding records. 

In particular, obtain the records from the Veteran's private primary care physician (Moll) as well as all outstanding VA medical treatment records.

3.  If attempts to obtain records are unsuccessful, the Veteran and his attorney must be informed of the negative results, the attempts made to obtain the records and what further actions will be taken; and be given opportunity to provide the records himself.

4.  After obtaining available records, arrange for review of the claims file by a urologist determine whether the Veteran's current ED is related to the service-connected lumbar spine disability with bilateral incomplete paralysis of the femoral nerves and/or his service-connected anxiety disorder, to include any medication taken for any one of the service-connected disabilities.  

The claims file must be reviewed by the physician.  The doctor must provide reasons for the opinion that takes into account the Veteran's reports of his history and symptoms.  If the reviewing physician determines that an examination is needed before the requested opinions can be rendered, schedule the Veteran for such an examination. 

The reviewing physician must provide an opinion that addresses all of the following:

      (a)  Identify the onset date of the ED
      
      (b)  Identify all possible causes for the Veteran's ED and provide a date of diagnosis for each condition.  
      
      (c)  Is any part of the Veteran's current ED etiologically related to his service-connected low back disability, to include the femoral nerve radiculopathy? 
      
      (d)  Is any part of the Veteran's current ED etiologically related to his service-connected psychiatric disability?
      
      (e)  Is any part of the Veteran's current ED etiologically related to medications he takes for his service-connected lumbar spine disability or for his service-connected anxiety disorder or some combination thereof?
      
      (f)  Has the ED condition worsened beyond what would be expected in general?  If so, is that worsening related to any service-connected disability or medication taken to treat said disability?

The physician must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any portion of the current ED is causally or etiologically related to the appellant's service-connected disabilities, to include by way of aggravation, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the physician cannot provide a requested opinion without resorting to speculation, the physician must state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the physician must identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

5.  Review the claims file and ensure that all indicated development actions have been conducted and completed in full.  If any additional development is necessary to re-adjudicate the issue on appeal, especially in light of any newly received records, that development must be done, including the scheduling of medical examination(s) and/or the obtaining of medical opinion(s).  If any development is incomplete, appropriate corrective action is to be implemented.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

6.  After completing the above action, the claim must be readjudicated.  The readjudication must reflect consideration of direct and secondary service connection, as well as the Court's holding in El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

7.  If the ED claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

